EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1907508, filed on 05/07/2019.

Allowable Subject Matter

3.	Claims 1-10 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Van Schalkwyk et al. (US PGPub./Pat. 11278700) teach an apparatus for delivering a flow of gas, has a housing 3202′ with a recess, and an outlet port 3210′ for a flow of gas. The recess is defined by at least one wall 3256, 3262 that is substantially continuous, gas impermeable, and unbroken, other than a gasflow passage from the recess to the outlet port of the housing.

DeVries et al. (US PGPub./Pat. 11247015) teach method of providing a breath to a human patient. The patient has a patient connection connected, by a patient circuit, to a ventilator having a first ventilator connection and a different second ventilator connection. Each of the first and second ventilator connections are in fluid communication with the patient circuit. The method includes identifying, with the ventilator, initiation of an inspiratory phase of the breath, delivering a bolus of oxygen to the first ventilator connection before or during the inspiratory phase, and delivering breathing gases comprising air to the second ventilator connection during the inspiratory phase. The ventilator isolates the bolus of oxygen delivered to the first ventilator connection from the breathing gases delivered to the second ventilator connection.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a respiratory device including 

“…an air inlet compartment (11) comprising an air inlet opening (12) in communication with the atmosphere, said air inlet compartment (11) additionally being in fluidic communication with the motor compartment (3) via at least one air outlet opening (13), a gas outlet compartment (14) comprising a gas supply opening (15) … oxygen circuit (16) comprising an oxygen inlet (17) and at least one oxygen outlet (18), said at least one oxygen outlet being in fluidic communication with the motor compartment (3), and - a venting circuit (19) comprising an air inlet (20), formed in the air inlet compartment (11), and an air outlet (21).” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628